Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Supplement dated 3-25-2009 to the current Class A, B and C Shares Prospectus Under the heading Your account, in the Choosing a share class subsection, the following paragraph is deleted: The retirement plan types listed below that are not currently invested in Class A, Class B and Class C shares of John Hancock funds are not eligible to purchase Class A, Class B and Class C shares. Such plans may invest only in Class R, Class R1, Class R2, Class R3, Class R4 and Class R5 shares. Such retirement plans (Retirement Plans) are: pension, profit-sharing and other plans qualified under Section 401(a)or described in Sections 403(b) or 457 of the Internal Revenue Code of1986, as amended (the Code), and non-qualified deferred compensation plans. Retirement Plans do not include IRA accounts, retail non-retirement accounts, traditional and Roth IRAs, Coverdell Education Savings Accounts, SEPs, SAR-SEPs, SIMPLE IRAs, individual 403(b)accounts and other individual retirement accounts, and certain Retirement Plans participating in Merrill Lynch, The Princeton Retirement Group, Inc. or PruSolutions programs. Supplement dated 3-25-2009 to the current Prospectus Under the heading Your account, in the Additional investor services subsection, under the subheading Disclosure of fund holdings the second paragraph is amended and restated as follows: On the fifth business day after month end, the following information for the fund is posted on the Web site: top ten holdings; top ten sector analysis; total return/yield; top ten countries; average quality/maturity; beta/alpha; and top ten portfolio composition. The holdings of the fund will be posted to the Web site within 15 days after each calendar month end. The holdings of the fund are also disclosed quarterly to the SEC on Form N-Q as of the end of the first and third quarters of the funds fiscal year and on Form N-CSR as of the second and fourth quarters of the funds fiscal year. Supplement dated 3-25-2009 to the Statement of Additional Information Under the heading DISCLOSURE OF PORTFOLIO HOLDINGS, the second sentence in the second paragraph is amended and restated as follows: The Trust posts to its Web site at www.jhfunds.com complete portfolio holdings for the Funds fifteen (15) days after each calendar month end.
